       Case 2:19-cr-00300-HCN-EJF Document 44 Filed 04/29/20 Page 1 of 12



                      UNITED STATES DISTRICT COURT

                                  DISTRICT OF UTAH


 UNITED STATES OF AMERICA,                       Memorandum Decision in Support
                                                 of Order Granting Defendant’s Motion
                     Plaintiff,                  for Review of Detention
 vs.

 JOSE LUIS PIMENTEL,

                     Defendant.                  Case No. 2:19-CR-300-HCN-EJF



       The Court writes this Memorandum Decision in support of its Order granting Defendant

Jose Luis Pimentel’s Motion to Review Detention (ECF No. 42). Upon reopening the detention

hearing, the Court finds Mr. Pimentel has shown that his temporary release is necessary for the

preparation of his defense and for his health pursuant to 18 U.S.C. § 3142(i). Under the

circumstances described below the Court finds it can impose conditions that will reasonably

assure Mr. Pimentel’s appearance back at court and the safety of the community. Therefore,

the Court ORDERS Mr. Pimentel temporarily released on the conditions set forth below.

I.     PROCEDURAL POSTURE

       The Government began this case on July 29, 2019 with a complaint. (ECF No. 1.) On

August 2, 2019, Mr. Pimentel was arrested and made his initial appearance in federal court.

(ECF Nos. 4 & 8.) At the initial appearance, the United States orally moved for a detention

hearing pursuant to 18 U.S.C. § 3142(f)(1)(C), claiming Mr. Pimentel posed an unmanageable

risk of danger to the community and flight having, at that time, been charged with three counts

of distribution of methamphetamine. Mr. Pimentel opposed detention and requested an

extended continuance to allow him to prepare for the detention hearing. (ECF No. 4.) The
       Case 2:19-cr-00300-HCN-EJF Document 44 Filed 04/29/20 Page 2 of 12



Court found good cause, set the detention hearing for August 12, 2019, and temporarily

detained Mr. Pimentel in Marshal’s custody. (ECF No. 7.)

       August 12, 2019, the Court held a detention hearing. (ECF No. 12.) At that hearing, the

Court found Mr. Pimentel had rebutted the presumption of detention but nonetheless posed an

unmanageable risk of flight. (ECF No. 13.) In reaching this decision, the Court cited the

following factors, the potential lengthy period of incarceration if convicted, that the charged

crime carries a presumption of detention, the weight of the evidence given the involvement of an

undercover officer and the impact of a conviction on Mr. Pimentel’s immigration status, the

history of substance abuse, the recent deportation of Mr. Pimentel’s wife to Mexico, and his lack

of legal status in the United States.

       The Grand Jury subsequently indicted Mr. Pimentel on the three counts of distribution in

addition to using a firearm in relation to a drug trafficking crime, possession of

methamphetamine with intent to distribute, and illegal alien in possession of a firearm. (ECF

No. 14.) The Court initial set trial for October 22, 2019, (ECF No. 17); on Mr. Pimentel’s motion,

the Court continued the trial date initially until January 28, 2020, (ECF No. 26), and then on a

stipulated motion continued the trial again until April 14, 2020. (ECF No. 28). On April 3, 2020,

the District Judge continued the trial until May 19, 2020 based on the District’s General Order

20-009 cancelling all jury trials until May 1, 2020.

II.    MATERIAL CHANGE WARRANTING REOPENING OF DETENTION HEARING

       On April 22, 2020, Mr. Pimentel filed a Motion for Review of Detention based on the

threat to his health from COVID-19 given his high blood pressure and his difficulty preparing for

trial. (Mot. to Review Detention & Request for Hearing (“Mot.”), ECF No. 33.) The Government

opposed reopening the hearing because it contends Mr. Pimentel failed to make an argument

particular to himself regarding the change in circumstances: that is COVID-19 happened to
       Case 2:19-cr-00300-HCN-EJF Document 44 Filed 04/29/20 Page 3 of 12



everyone, and not everyone is entitled to a review of detention. (Opp’n to Def.’s Mot. to Review

Detention (“Opp’n”), ECF No. 38.) On April 28, 2020, the Court had a telephonic hearing,

pursuant to the CARES Act and General Orders 20-010 and -011, with counsel for the parties,

an interpreter, and Mr. Pimentel present and with the consent of the parties.

       To reopen the issue of detention, the movant must demonstrate that information exists,

not known to the movant at the detention hearing, “that has a material bearing on the issue” of

release. 18 U.S.C. § 3142(f). Without question, the movant could not have known of the

COVID-19 virus in August of 2019, the risks it poses to him, or the effect it would have on his

ability to defend himself. Thus, the Court finds changed circumstances warrant reconsideration

of the detention decision. See United States v. Ramos, No. 18-cr-30009-FDS, 2020 WL

1478307, *1 (D. Mass. Mar. 26, 2020) (unpublished) (reconsidering prior detention based on

changed circumstances of the COVID-19 pandemic); United States v. Stephens, No. 15-cr-95

(AJN), 2020 WL 1295155, *1-2 (S.D.N.Y. Mar. 19, 2020) (unpublished) (finding reconsideration

of detention appropriate in part based on the changed circumstances of the COVID-19

pandemic).

       Additionally, under 18 U.S.C. § 3142(i), the Court may temporarily release a person in

pretrial detention if release is “necessary for preparation of the person’s defense or for another

compelling reason.” In this case, Mr. Pimentel’s counsel indicates that Mr. Pimentel has high

blood pressure and high cholesterol making him vulnerable to COVID-19 and that Mr.

Pimentel’s counsel’s preparation of the case has been hampered by the inability to

communicate privately with Mr. Pimentel. (Mot. 2, 6, ECF No. 33.) Thus, 18 U.S.C. § 3142(i)

provides a basis for the Court to reconsider its decision to enable it to modify the decision. See

United States v. Chandler, No. 1:19-cr-867 (PAC), 2020 WL 1528120, *2 (S.D.N.Y. Mar. 31,

2020) (unpublished) (finding “18 U.S.C. § 3142(i) provides a sufficient and independent ground
       Case 2:19-cr-00300-HCN-EJF Document 44 Filed 04/29/20 Page 4 of 12




for granting temporary release”); United States v. Kennedy, No. 18-20315, 2020 WL 1493481,

*3, (E.D. Mich. Mar. 27, 2020) (unpublished) (holding after issuing a detention order court may

issue a subsequent temporary release pursuant to 18 U.S.C. § 3142(i)) (upheld by 2020 WL

1547878, *2 (E.D. Mich. April 1, 2020) (finding 18 U.S.C. § 3142(i) provides separate statutory

authority to release defendants held in Marshal’s custody)); Stephens, 2020 WL 1295155, *2

(finding even absent a change in circumstances under 18 U.S.C. § 3142(f), subsection (i)

provides an independent basis for release).

       Lastly, the Court always has the authority to reconsider its prior rulings while a case

remains pending under the inherent powers of the court. Spring Creek Exploration &

Production Co. v. Hess Badden Invests., II, LLC, 887 F.3d 1003, 1023 (10th Cir. 2018).

       For all these reasons, the Court agrees to reconsider the issue of detention.

III.   TEMPORARY RELEASE

       Following the detention of a defendant pretrial, the Court may “permit the temporary

release of the person, . . . , to the extent that the judicial officer determines such release to be

necessary for preparation of the person’s defense or for another compelling reason.” 18 U.S.C.

§ 3142(i).

       Mr. Pimentel has been in federal pretrial detention since August 2, 2019. The trial in this

case was set for April 14, 2020, and on April 3, 2020, the District Judge continued the trial until

May 19, 2020 based on the District’s General Order 20-009 cancelling all jury trials until May 1,

2020. On the same day as the hearing in this matter, the District issued another General Order,

20-012, again cancelling all jury trials, this time until June 15, 2020. Both these General Orders

reflect this District’s attempt to respond to the COVID-19 pandemic. Mr. Pimentel’s trial will thus

be postponed again.
       Case 2:19-cr-00300-HCN-EJF Document 44 Filed 04/29/20 Page 5 of 12



       Furthermore, General Order 20-011 postpones changes of plea because of the risk to

public health and safety unless further delay seriously harms the interests of justice, in which

case the court can take the plea by video or teleconference if the parties consent. Thus, if Mr.

Pimentel chose not to go to trial and to plead guilty instead, he could likely not do that until after

June 15, 2020 either.

       According to the Government, the jails contracting with the Federal Government have

ceased in-person visitation and are not transporting defendants to or from the courthouse.

(Opp’n 9-10, ECF No. 38.) Mr. Pimentel cannot consult with his attorney privately. (Mot. 6,

ECF No. 33.) Counsel explains that “[t]he main communication right now between counsel and

defendant involves the use of telephones and video conferences which are placed in the middle

of the housing unit open to the hearing of all other inmates.” (Id.) These developments delay

preparation for trial or resolution of the case by plea. If Mr. Pimentel were released from

custody, he would avoid some of the delay because he could confer privately with his attorney

so that when trial or a plea could go forward they would be able to move quickly to resolution.

“The extraordinary burdens imposed by the coronavirus pandemic, in conjunction with [the

defendant]’s right to prepare for his defense, certainly constitute a ‘compelling reason’ that

permits this Court to order the temporary release of [the defendant] pursuant to 18 U.S.C. §

3142(i).” Chandler, 2020 WL 1528120, *2; see also Kennedy, 2020 WL 1493481, *4 (“Even if

Defendant did not have a heightened susceptibility to COVID-19, the public health crisis—and

its impact on Defendant’s ability to present a defense—nonetheless satisfies § 3142(i).”)

(upheld by 2020 WL 1547878, *4 (E.D. Mich. April 1, 2020)); Stephens, 2020 WL 1295155, *3

(finding inability to consult with counsel constitutes a compelling reason for temporary release).
       Case 2:19-cr-00300-HCN-EJF Document 44 Filed 04/29/20 Page 6 of 12



       In addition to the impediments to Mr. Pimentel preparing his defense, Mr. Pimentel faces

a heightened risk of contracting COVID-19 and/or more significant consequences if he does.

As noted, Mr. Pimentel has high blood pressure and high cholesterol and will be 49 at the end

of next month. The CDC recognizes that individuals with heart disease face a higher risk of

contracting COVID-19 and potentially more severe consequences, including death. (CDC,

Coronavirus Disease 2019 (COVID-19): Groups at Higher Risk for Severe Illness,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-

risk.html#serious-heart-conditions, last visited April 28, 2020; Decl. of Dr. Jaimie Meyer, ¶ 21,

ECF No. 33-1.) High blood pressure and high blood cholesterol “are key risk factors for heart

disease,” which often goes undiagnosed until a person experiences a heart attack. CDC, About

Heart Disease, https://www.cdc.gov/heartdisease/about.htm, last visited April 28, 2020. The

World Health Organization finds high blood pressure (also known as hypertension) puts people

at the “highest risk for severe disease and death” from COVID-19. United States v. Rodriguez,

No. 2:03-cr-00271-AB-1, 2020 WL 1627331, *7 (E.D. Pa. April 1, 2020) (unpublished) (quoting

Report of the WHO-China Joint Mission on Coronavirus Disease 2019 (COVID-19), World

Health Organization (Feb. 24, 2020), at 12, https://www.who.int/docs/default-

source/coronaviruse/who-china-joint-mission-on-covid-19-final-report.pdf, last visited April 29,

2020 and recognizing conflicting findings regarding high blood pressure at n. 15). Furthermore,

jails are particularly susceptible to virus outbreaks. (Decl. of Dr. Jaimie Meyer, ¶¶ 7-19, ECF

No. 33-1.) High blood pressure, among other factors, provides a compelling reason under §

3142(i) for release from pretrial detention during the COVID-19 pandemic. United States v.

Hernandez, No. 19 Cr. 169 (VM), 2020 WL 1503106, *1 (S.D.N.Y. Mar. 30, 2020). The Court

finds Mr. Pimentel’s age, health condition, and need to consult with counsel combined provide

compelling reasons to release him under 18 U.S.C. § 3142(i).
       Case 2:19-cr-00300-HCN-EJF Document 44 Filed 04/29/20 Page 7 of 12



IV.    RISK OF NON-APPEARANCE BACK AT COURT FOR FURTHER PROCEEDINGS
       AND RISK OF DANGER TO THE COMMUNITY.

       At the initial detention hearing in this matter the Court found it could impose conditions

that would reasonably assure the safety of the community particularly in light of Mr. Pimentel’s

limited and old criminal history (a 2005 misdemeanor conviction for attempted possession of a

controlled substance) and long period of sobriety (ten years). At that hearing the Court found,

however, that Mr. Pimentel posed an unmanageable risk of flight. Mr. Pimentel contends he

does not wish to leave the district, has a place to stay here with his family, and does not pose a

risk of danger to the community.

       The Court finds the COVID-19 pandemic makes Mr. Pimentel less of a risk of

nonappearance. He has a strong incentive to abide by conditions of release so that Mr.

Pimentel can remain out of custody and able to help his family and protect himself and his

family from contracting COVID-19. While Mr. Pimentel’s wife has been deported, he has three

children living here in the home to which he plans to return. At the time of the original hearing

his children were 23, 17, and 14. With schools relying on parents to assist with on-line

education, and Mr. Pimentel’s oldest child having to work to support the family, Mr. Pimentel’s

supervision of his youngest children becomes very important to their health and future success,

creating a significant incentive for Mr. Pimentel to remain in Utah. The Court also notes that

Pretrial Services has previously had contact with the oldest of Mr. Pimentel’s children.

       Further travel during this time, creates significant risk of exposure to COVID-19, thus also

deterring Mr. Pimentel from fleeing the jurisdiction. Ramos, 2020 WL 1478307, *2. Additionally,

Mr. Pimentel has had an approximately eight-month period of forced sobriety. Lastly, Mr.

Pimentel has no reported history of removal. Thus, remaining in Utah and defending against

this charge provides the only avenue to avoid significantly adverse immigration consequences

and additional criminal charges.
       Case 2:19-cr-00300-HCN-EJF Document 44 Filed 04/29/20 Page 8 of 12



V.     CONDITIONS CAN REASONABLY TO ASSURE APPEARANCE AT COURT AND
       THE SAFETY OF THE COMMUNITY IN THESE CIRCUMSTANCES


       Mr. Pimentel poses a risk of nonappearance back at court. Mr. Pimentel lacks legal

status in the United States, has family in Mexico, has lived there before, and speaks Spanish.

Under these circumstances, a risk exists that Mr. Pimentel will not return to court to see these

charges through in an attempt to evade both removal and any potential criminal consequences.

       To guard against the risk that Mr. Pimentel will choose to abscond, the least restrictive

means necessary reasonably to assure his reappearance include the following conditions:

       1.       Ordering Mr. Pimentel to maintain his current residence and not change his

                address without prior permission of the pretrial officer, not travel outside of Utah

                without prior permission of the pretrial officer, and not travel outside of the

                United States without the Court’s permission.

       2.       Requiring reporting to the pretrial officer as directed by that officer.

       3.       Placing Mr. Pimentel on a home detention.

       4.       Monitoring Mr. Pimentel’s location by the method determined by Pretrial

                Services to be most appropriate, to start within forty-eight hours of release.

       To the extent a defendant subject to deportation poses a risk of nonappearance, that risk

falls fully within the control of the Executive Branch. ICE regulations provide that “departure”

from the United States of any alien within certain categories shall be deemed prejudicial to the

interests of the United States. 8 C.F.R. § 215.2(a) provides “No alien shall depart, or attempt to

depart, from the United States if his departure would be prejudicial to the interests of the United

States under the provisions of § 215.3.” 8 C.F.R. § 215.3 sets forth the types of people whose
       Case 2:19-cr-00300-HCN-EJF Document 44 Filed 04/29/20 Page 9 of 12



departure from the United States would be prejudicial to the interests of the United States, and

subsection g specifically calls out

       [a]ny alien who is needed in the United States as a witness in, or as a party to,
       any criminal case under investigation or pending in a court in the United States:
       Provided, That any alien who is a witness in, or a party to, any criminal case
       pending in any criminal court proceeding may be permitted to depart from the
       United States with the consent of the appropriate prosecuting authority, unless
       such alien is otherwise prohibited from departing under the provisions of this part.

8 C.F.R. § 215.1 does define “depart” and places no limits on the definition based on

voluntariness. Thus, the U.S. Attorney’s Office has control over whether a criminal defendant

will be removed. United States v. Rodriguez, No.13-CR-20126-01-CM, 2013 WL 6904074, at *2

(D. Kan. Dec. 31, 2013). The Government has proffered in another case, United States v.

Barrera-Landa, No. 2:20-cr-85-HCN-EJF, that the Government could apply for a defendant to

have a visa to stay in the country pending resolution of the criminal case and that the United

States Attorney’s Office for the District of Utah had previously obtained such visas for victims

and witnesses of alleged crimes. Given the cooperation between ICE and the United States

Attorney’s Office generally, the Court does not anticipate a problem in this area. See United

States v. Resendiz-Guevara, 145 F. Supp. 3d 1128, 1136 (M.D. Fla. 2015) (“In light of Section

215.3(g) and that initially there was cooperation between ICE and the U.S. Attorney’s office

here, the Court believes that the Government must show why it lacked the ability to prevent

Defendant’s departure through a stay or departure control”.) Likewise, what ICE does upon

release of Mr. Pimentel does not make him a risk of failing to appear. See United States v.

Ailon-Ailon, 875 F.3d 1334, 1337 (10th Cir. 2017).

       The Court finds that the above discussed conditions will reasonable assure Mr.

Pimentel’s appearance back at court.
      Case 2:19-cr-00300-HCN-EJF Document 44 Filed 04/29/20 Page 10 of 12



       The Court also finds that a combination of conditions will reasonably assure the safety of

the community. The already discussed conditions of location monitoring and home detention

will help to monitor Mr. Pimentel’s compliance with the law. The Court also finds that a

prohibition on possession of any kind of firearm, ammunition destructive device, or other

dangerous weapon further reduces any potential danger to the public. The Court also requires

Mr. Pimental to submit to drug testing and drug treatment if deemed necessary by pretrial.

Given the age of Mr. Pimentel’s only criminal charge and the length of time since that incident,

the Court finds the risk of danger manageable with conditions.

       The Court grants temporary release until the end of the pandemic or resolution of the

case by plea or trial, at which time the Court will reevaluate Mr. Pimentel’s release.

Recognizing the burdens on health care providers at this time may delay obtaining medical

records, the Court orders Mr. Pimentel to provide documentation of his health conditions at that

time of reconsideration.

V.     MOTION TO ENJOIN ICE FROM TAKING MR. PIMENTEL INTO CUSTODY

       Counsel for Mr. Pimentel moved orally, to enjoin ICE from taking Mr. Pimentel into

custody. The United States opposed the Motion. The Court agrees with the circuits that have

considered the issue and held that the United States does have the authority to proceed down

both tracks of immigration and criminal prosecution, including permitting ICE detention after a

grant of criminal pretrial release. United States v. Pacheco-Poo, 952 F.3d 950, 952 (8th Cir.

2020) (upholding denial of dismissal of criminal action for detention by ICE pending criminal

case despite pretrial release and removal eleven days after sentencing to time served); United

States v. Lett, 944 F.3d 467, 469 (2d Cir. 2019) (“[W]e hold that immigration authorities may

lawfully detain a criminal defendant ordered to be released under the BRA pursuant to their
       Case 2:19-cr-00300-HCN-EJF Document 44 Filed 04/29/20 Page 11 of 12



authority under the INA”); United States v. Soriano Nunez, 928 F.3d 240, 245 n.4 (3d Cir. 2019)

(finding the Bail Reform Act and the Immigration and Naturalization Act perform separate

functions, for separate purposes and can coexist); United States v. Vasquez Benitez, 919 F.3d

546, 553–54 (D.C. Cir. 2019) (“So long as ICE detains the alien for the permissible purpose of

effectuating his removal and not to ‘skirt [the] Court’s decision [in] setting the terms of [his]

release under the B[ail] R[eform] A[ct],’ ICE’s detention does not offend separation-of-powers

principles simply because a federal court acting pursuant to the BRA has ordered that same

alien released pending his criminal trial.”); United States v. Veloz-Alonso, 910 F.3d 266, 270

(6th Cir. 2018) (overturning district court’s enjoining ICE from detaining defendant after pretrial

release in a concurrent criminal case). Therefore, the Court denied Mr. Pimentel’s Motion to

Enjoin.

       The Court does think removal prior to the completion of the criminal case would pose

separation of powers, Due Process, and Speedy Trial Act issues. Given the Court’s release

order, and the ability of the U.S. Attorney’s Office to apply for Mr. Pimentel to remain in the

country pending the completion of the criminal trial, the Court ORDERS the U.S. Attorney’s

Office to make such an application to ensure Mr. Pimentel will not be removed from the United

States prior to trial.

                                           CONCLUSION

       The Court ORDERS Mr. Pimentel temporarily released under 18 U.S.C. § 3142(i)

because temporary release is necessary both for the preparation of his defense and for his

health.
Case 2:19-cr-00300-HCN-EJF Document 44 Filed 04/29/20 Page 12 of 12




 Dated April 29, 2020.


                              BY THE COURT:




                              Evelyn J. Furse
                              United States Magistrate Judge
